DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-16 are pending and rejected.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Currently, the abstract as filed is 40 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 7, 10 & 14 are objected to because of the following informalities:
Regarding Claim 7, Claim 7 recites the limitation “so that the tension cord is prevented from cutting” on Line 3. Previous recitations, however, recite “the at least one tension cord”. Examiner kindly requests that “the tension cord” on Line 3 be amended to read “the at least one tension cord”, to provide consistent claim language. 
Regarding Claim 10, Claim 10 has a left parenthesis “(“ between the words “elements’ and “which” on Line 2. This appears to be a typographical error. Appropriate correction is required.
Regarding Claim 14, Claim 14 recites the limitation “The Method according to claim 13” on Line 1. Applicant is reminded that a claim must only have a single capital letter at the start of the claim and a single period at the end. (see MPEP § 608.01(m)). Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “a large number of guide elements” on Lines 5-5-6. The term “large number” is a relative term which renders the claim indefinite. The term “large number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “a large number” is being interpreted as more than one guide element.
Regarding Claims 4-5, 8-9 & 12, a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance:
Claim 4 recites the broad recitation "wherein the skeleton is invested into an investment composition" on Lines 1-2, and also recites "wherein the investment composition preferably fills interstices between the guide elements" on Lines 3-4 which is the narrower statement of the limitation.
Claim 5 recites the broad recitation "the investment composition is formed as a two-component investment composition" on Lines 2-3, and also recites "preferably by means of a two-component injection molding" on Line 4 which is the narrower statement of the limitation.
Claim 8 recites the broad recitation "wherein the guide elements each form passages for the tension cords" on Lines 1-2, and also recites "wherein, particularly preferably, the passages each comprise radially outwardly arranged support surfaces in order to support forces applied radially outwardly from the tension cords" on Lines 5-7 which is the narrower statement of the limitation.
Claim 9 recites the broad recitation "the guide elements on the tension guides each form a holding device" on Line 4, and also recites "wherein, preferably, the holding device is formed by means of a clamping or crimping mechanism" on Lines 7-8 which is the narrower statement of the limitation.
Claim 12 recites the broad recitation "at least two… tension cords are formed" on Lines 1-2, and also recites "preferably at least four tension cords are formed" on Lines 1-2 which is the narrower statement of the limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, the narrower language is interpreted as optional language.
Regarding Claim 5, Claim 5 recites the limitations “the investment composition” and “the axial support structure” on Lines 1 & 5, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the investment composition” and “the axial support structure” are being interpreted as “an investment composition” and “an axial support structure”, respectively.
Regarding Claim 7, Claim 7 recites the limitations “the investment composition” and “the respective tension cord” on Lines 3-4 & 5, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the investment composition” and “the respective tension cord” are being interpreted as “an investment composition” and “a respective tension cord”, respectively.
Regarding Claim 8, Claim 8 recites the limitation “the tension cords” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the tension cords” is being interpreted as “the at least one tension cord”.
Regarding Claim 9, Claim 9 recites the limitation “wherein the at least one tension cord can be used transversely” on Lines 1-2. The phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the limitations after the phrase “can be” are interpreted to be optional.

Regarding Claim 9, Claim 9 recites the limitation “tension guides of the guide elements [emphasis added]” on Lines 2-3. Claim 9 further recites “wherein the guide elements on the tension guides each form a holding device [emphasis added]” on Line 4. It is unclear how the guide element can be on the tension guides when the tension guides are previously introduced as a portion of the guide elements. For the purpose of examination, “wherein the guide elements on the tension guides each form a holding device” is being interpreted as “wherein the tension guides on the guide element each form a holding device”.
Regarding Claim 9, Claim 9 recites the limitations “the respective tension cord”, the respective tension guide” and “the region of the tension guides” on Lines 5-6 & 9-10. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the respective tension cord”, the respective tension guide” and “the region of the tension guides” are being interpreted as “the at least one tension cord”, a respective tension guide” and “a region of the tension guides”, respectively.
Regarding Claim 10, Claim 10 recites the limitation of “the investment composition” on Lines 2-3. There is insufficient antecedent basis for this limitations in the claims. For the purpose of examination, “the investment composition” is being interpreted as “an investment composition”.
Regarding Claim 11, Claim 11 recites the limitation of “the investment composition” on Line 3. There is insufficient antecedent basis for this limitations in the claims. For the purpose of examination, “the investment composition” is being interpreted as “an investment composition”.
Regarding Claim 13, Claim 13 recites the limitations “a plurality of guide elements”, “at least one tension cord” and “a skeleton” on Lines 3-4. It is unclear whether the guide elements, at least one tension cord, and skeleton are the same as those previously introduced in Claim 1 or separate different elements. For the purpose of examination, “a plurality of guide elements”, “at least one tension cord” and “a skeleton” are being interpreted as “a plurality of the guide elements”, “the at least one tension cord” and “the skeleton”, respectively.
Regarding Claim 14, Claim 14 recites the limitation “that is used for this purpose” on Line 3. This limitation is unclear as a purpose has not been previously recited. For the purpose of examination, “that is used for this purpose” is being interpreted as any investment mold.
Regarding Claim 15, Claim 15 recites the limitation “inserted the at least one tension guide laterally transversely to a longitudinal axis of the endoscope in tension guides of the guide elements [emphasis added]” on Lines 5-6. It is unclear how at least one tension guide can be inserted into itself. For the purpose of examination, “inserted the at least one tension guide laterally transversely to a longitudinal axis of the endoscope in tension guides of the guide elements” is being interpreted as “inserted the at least one tension cord laterally transversely to a longitudinal axis of the endoscope in tension guides of the guide elements [emphasis added]”.
Regarding Claim 15, Claim 15 recites the limitations “a longitudinal axis”, “tension guides”, and “at least one tension cord” on Lines 5-7, respectively. It is unclear whether the “longitudinal axis”, “tension guides” and “at least one tension cord” are the same as the “longitudinal axis”, “tension guides”, and “at least one tension cord” previously recited on Lines 2-3 of Claim 15, or separate, different elements. For the purpose of examination, “a longitudinal axis”, “tension guides”, and “at least one tension cord” are being interpreted as “the longitudinal axis”, “ the tension guides”, and “the at least one tension cord”, respectively.
Regarding Claim 16, Claim 16 recites the limitation “tension cords” on Line 2. It is unclear whether these “tension cords” are the same as the “at least one tension cord” previously recited in Claims 1 & 13, or separate, different tension cords. For the purpose of examination, “tension cords” is being interpreted as “tension cords of the at least one tension cord”.
Regarding Claims 2-3, 6 & 12, Claims 2-3, 6 & 12 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suigetsu et al. (hereinafter "Suigetsu") (US 2009/0093679).
Regarding Claim 1, Suigetsu discloses a flexible endoscope (Fig. 1, 1; [0081]) for insertion into the human body ([0081]) comprising:
a flexible section (Fig. 1, 2a; [0082]) arranged in a distal end region of the endoscope ([0082]);
a tip segment (Fig. 1, 6; [0082]) distally adjoining the flexible section ([0082]), said tip segment being controllable by means of at least one tension cord (Fig. 4, 36; [0098]); and
wherein the flexible section has a skeleton (Fig. 5, 30; [0089]), which has a large number of guide elements (Figs. 4 & 5, 31; [0089]) and the at least one tension cord is guided by the guide elements ([0099]).
Regarding Claim 2, Suigetsu discloses the flexible endoscope according to Claim 1. Suigetsu further discloses wherein respective tension guides of the guide elements (Fig. 4, 37; [0098]) each define a radial position and /or an angular position of the at least one tension cord in relation to a neutral fiber of the flexible section (Fig. 4, 37 are disposed radially of 10; [0099]); and
wherein the guide elements are lined up along the neutral fiber in regular intervals (31 are longitudinally arranged in substantially regular intervals; see Fig. 5).
Regarding Claim 3, Suigetsu discloses the flexible endoscope according to Claim 1. Suigetsu further discloses wherein the skeleton is designed as an endoskeleton (Fig. 4, 30 is enveloped by 38 thus making 30 an endoskeleton; [0101]); and
wherein an axial support structure (Fig. 4, 9; [0088]) for axially fixing the guide elements is formed along a longitudinal axis of the flexible section (31 are disposed around 9; see Fig. 4); and
wherein the axial support structure is designed as a support tube with an internal working volume or as a flexible core (Fig. 4, 9 is a channel for instrument insertion; [0088]).
Regarding Claim 4, Suigetsu discloses the flexible endoscope according to Claim 1. Suigetsu further discloses wherein the skeleton is invested into an investment composition (Fig. 4, 38; [0101]) which contributes to forming the flexible section ([0101]); and
wherein the investment composition preferably fills interstices between the guide elements and thus supports the guide elements against each other (38 fills between two adjacent 31; see Fig. 13).
Regarding Claim 5, Suigetsu discloses the flexible endoscope according to Claim 1. Suigetsu further discloses wherein the investment composition is injection-molded ([0101]), in interstices of the skeleton (38 fills between two adjacent 31; see Fig. 13) and /or wherein the investment composition is formed as a two-component investment composition, preferably by means of a two-component injection molding; and
wherein the axial support structure is formed with the aid of a first component of the two-component investment composition, which is more rigid than a second component of the two-component investment composition (Fig. 4, 38 is injected molded and not formed as a two-component investment composition; [0101]).
Regarding Claim 6, Suigetsu discloses the flexible endoscope according to Claim 1. Suigetsu further discloses wherein the guide elements are each formed in a disc-shaped (Fig. 6, 31 are substantially cylindrical; [0090])  and / or rigid manner and / or are aligned transversely to a running direction of the at least one tension cord transversely to a longitudinal axis of the endoscope, and /or are arranged within the flexible section; and
wherein directly adjacent guide elements are each at most as far apart as their respective diameter (a distance between adjacent 31 is smaller than a diameter of each 31; see Figs. 5 & 13).
Regarding Claim 7, Suigetsu discloses the flexible endoscope according to Claim 1. Suigetsu further discloses wherein the guide elements each support forces applied radially inwards and /or radially outwards from the at least one tension cord so that the tension cord is prevented from cutting into the investment composition when the tip segment is actuated (37 of 31 are disposed radially inwardly and therefore support forces applied radially inwards from 36 and would therefore be capable of preventing 36 from cutting 38 when 6 is actuated; see Fig. 4); and
wherein the guide elements do not support the respective tension cord at least at a respective insertion point (Fig. 4, 36 are inserted longitudinally into 37 and are not supported longitudinally; [0099] & [0100]).
Regarding Claim 8, Suigetsu discloses the flexible endoscope according to Claim 1. Suigetsu further discloses wherein the guide elements each form passages for the tension cords (Fig. 4, 37 comprise openings for 36; [0099]) in which the tension cords are insertable from the outside transversely to their respective running direction or along their running direction (Fig. 4, 36 are inserted longitudinally; [0099] & [0100]); and wherein, particularly preferably, the passages each comprise radially outwardly arranged support surfaces in order to support forces applied radially outwardly from the tension cords.
Regarding Claim 9, Suigetsu discloses the flexible endoscope according to Claim 1. Suigetsu further discloses wherein the at least one tension cord can be used transversely to a longitudinal axis of the endoscope in tension guides of the guide elements; and
wherein the guide elements on the tension guides each form a holding device (Fig. 4, 37; [0099]) in order to prevent the respective tension cord from escaping from the respective tension guide ([0099]); and
wherein, preferably, the holding device is formed by means of a clamping or crimping mechanism; and /or wherein the guide elements are elastically or plastically deformable in the region of the tension guides in order to form the holding device.
Regarding Claim 11, Suigetsu discloses the flexible endoscope according to Claim 1. Suigetsu further discloses wherein the flexible section comprises a plurality of at least partially circumferential indentations (Figs. 5 & 6, openings on 311 formed by creating 37; [0099]), the indentations are formed by casting of the investment composition and /or wherein the indentations follow circular paths or helical lines (Figs. 5 & 6, the openings are disposed in a circular path around 32; [0099]).
Regarding Claim 12, Suigetsu discloses the flexible endoscope according to Claim 1. Suigetsu further discloses wherein at least two, preferably at least four, tension cords are formed; and
wherein each of the guide elements guides at least one of the at least two tension cords or at least two of the at least four tension cords (Fig. 4, four 36; [0098]), and the tension cords are each connected to a distal counter bearing in the distal tip segment of the endoscope (Fig. 5, 6b; [0098]) and /or to individual guide elements in a tension-resistant manner.
Regarding Claim 13, Suigetsu discloses a method for producing or assembling a flexible endoscope of Claim 1 ([0101]) comprising:
lining up a plurality of guide elements for guiding at least one tension cord of the endoscope to form a skeleton before the skeleton is invested into an investment composition (Fig. 5, 31 and 36 are assembled into 30 and subsequently 38 is injection molded onto 30; [0101]).
Regarding Claim 14, Suigetsu discloses the method according to Claim 13. Suigetsu further discloses wherein the guide elements are aligned and held in position during investment in the investment composition by an investment mold that is used for this purpose (Fig. 5, 31 are assembled into 30 and subsequently 38 is injection molded onto 30 and given that 38 is injection molded onto 30 a mold must be used to align and hold 30 during injection molding; [0101]).
Regarding Claim 15, Suigetsu discloses the method according to Claim 13. Suigetsu further discloses inserting, before the skeleton is invested into the investment composition, the at least one tension cord along a longitudinal axis of the endoscope in tension guides of the guide elements (Fig. 5, 31 and 36 are assembled into 30 and subsequently 38 is injection molded onto 30; [0101]); and /or
inserted the at least one tension guide laterally transversely to a longitudinal axis of the endoscope in tension guides of the guide elements; and
wherein at least one tension cord is held in position by means of holding devices formed on the guide elements so that the at least one tension cord is invested in an inserted position of the investment composition (Fig. 4, 36 are inserted longitudinally into 37; [0099] & [0100]).
Regarding Claim 16, Suigetsu discloses the method according to Claim 13. Suigetsu further discloses wherein the guide elements are lined up to form the skeleton by means of threading of the guide elements onto tension cords and /or onto an axial support structure (Fig. 4, 36 are inserted longitudinally into 37; [0099] & [0100]).
Claims 1 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banju et al. (hereinafter "Banju") (US 2012/0071864).
Regarding Claim 1, in the alternative, Banju discloses a flexible endoscope (Fig. 1, endoscope [0043]) for insertion into the human body ([0043]) comprising:
a flexible section (Fig. 1, 23; [0043]) arranged in a distal end region of the endoscope (Fig. 1, 21; [0043]);
a tip segment (Fig. 1, 22; [0043]) distally adjoining the flexible section ([0043]), said tip segment being controllable by means of at least one tension cord (Fig. 2A, 36I; [0046]); and
wherein the flexible section has a skeleton (Fig. 2A, 25; [0043]), which has a large number of guide elements (Figs. 2A & 2C, 31; [0045]) and the at least one tension cord is guided by the guide elements ([0051]).
Regarding Claim 10, Banju discloses the flexible endoscope according to Claim 1. Banju further discloses wherein the at least one tension cord each comprise sections between the guide elements (exposed portions of 36I in spaces between adjacent 31; see Fig. 3A) which are not covered by the investment composition so that friction losses between the at least one tension cord and the investment composition can be reduced when the tip segment is controlled (Fig. 3 A, 31 are integrally formed together via injection molding and therefore the exposed portion of 36I in spaces between the injection molded 31 are not covered by injection molded material; [0045]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2021/219180; US 2020/0113415; US 2016/0317220; US 2016/0235274; US 2012/0245418; US 2012/0238805; US 2010/0217082; US 2010/0160735; US 2009/0253963; US 2009/0137875; US 2008/0287741; U.S. 6,491,626; U.S. 6,364,828.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795